DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group 1, claims 1-9, in the reply filed on 3/23/2021 is acknowledged.  The traversal is on the ground(s) that the claimed compositions provide a special and distinct technical feature compared to an aqueous solution of Murata in that a precipitate does not form in the solution, thus making the solutions as claimed suitable as adhesives.  This is not found persuasive because as stated in the restriction Murata teaches an aqueous solution containing free L-lysine is obtained by treating commercially available L-lysine hydrochloride or the like with a strongly acidic ion exchange resin. To the resulting aqueous solution containing free L-lysine, add citrate and dissolve.
Further, Murata teaches it is preferable to precipitate and isolate the crystals by adding the aqueous solution to a hydrophilic organic solvent.
The aqueous solution comprises L-lysine and citric acid. These crystals are not precipitated until a hydrophilic organic solvent is added to the solution and therefore meet the definition of a specific technical feature. 
The aqueous solution as taught by Murata is the same composition as taught by the claims and therefore it would be expected that the aqueous solution as taught by Murata can be an adhesive as claimed in the claims.
r.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Murata et al (WO2006001345).
Murata, paragraph 11 of the English translation, a commercially available L-lysine hydrochloride or the like is treated with a strongly acidic ion exchange resin to obtain an aqueous solution containing free L-lysine. Citric acid is added to the obtained aqueous solution containing free L-lysine to dissolve it.
Murata, paragraph 8 of the English translation, teaches crystals of the L-lysine citrate preferably consist of .5-3 mol L-lysine and 1 mol of citric acid. 
Further, Murata, paragraph 12 of the English translation, teaches it is preferable to precipitate and isolate the crystals by adding the aqueous solution to a hydrophilic organic solvent.

The aqueous solution as taught by Murata is the same composition as taught by the claims and therefore it would be expected that the aqueous solution as taught by Murata can be an adhesive as claimed in claim 1. 

Regarding claim 2, the aqueous solution as taught by Murata is the same composition as taught by the claims and therefore it would be expected that the aqueous solution as taught by Murata would form precipitates wherein the precipitates are precipitates of the lysine and citric acid as claimed in claim 2. 

Regarding claims 3 and 4, Murata, paragraph 8 of the English translation, teaches crystals of the L-lysine citrate preferably consist of .5-3 mol L-lysine and 1 mol of citric acid. 

Regarding claim 5, Murata, example 5, teaches after washing the syrup with 200 mL of water, L-lysine was eluted with 400 ml of 2 mol/L aqueous ammonia. After concentrating the lysate under reduced pressure to about 200 ml, add 10.5 g of citric acid (0.5 equivalent to L-lysine) to the obtained L-lysine aqueous solution (containing 0.109 mol of L-lysine). 


Regarding claims 6 and 7, Murata, paragraphs 9-10 of the English translation, teaches the crystals can exist as solvates with water or organic solvates such as methanol. 

Regarding claim 8, the aqueous solution as taught by Murata is the same composition as taught by the claims and therefore it would be expected that the aqueous solution as taught by Murata does not form precipitates when stored at a temperature of -18oC to 45oC for 14 days or longer as claimed in claim 8. 

Regarding claim 9, the aqueous solution as taught by Murata is the same composition as taught by the claims and therefore it would be expected that the aqueous solution as taught by Murata has a contact angle with a surface of a substrate to which it is applied is from 15oC to 70oC as claimed in claim 9. 

Claims 1, 5, 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Nakajima et al (20080319101). 
Nakajima, paragraph 114 of the PGPUB, teaches 10 mL of the 25 wt % polylysine aqueous solution having basicity used in Section 2 was added with acetic acid and citric acid, by combined amount of 1 mL, with various ratios between 
Examiner interprets the aqueous solution of Nakajima to be a solution of polylysine, acetic acid and citric acid. These crystals are not precipitated and therefore it would be expected that the lysine and the citric acid are present in the form of an aqueous solution of a salt that do not form precipitates in the aqueous solution. 
The aqueous solution as taught by Nakajima is the same composition as taught by the claims and therefore it would be expected that the aqueous solution as taught by Nakajima can be an adhesive as claimed in claim 1. 

Regarding claim 5, Nakajima teaches a 20 wt % neutral polylysine aqueous solution. 

Regarding claim 8, the aqueous solution as taught by Nakajima is the same composition as taught by the claims and therefore it would be expected that the aqueous solution as taught by Nakajima does not form precipitates when stored at a temperature of -18oC to 45oC for 14 days or longer as claimed in claim 8. 

Regarding claim 9, the aqueous solution as taught by Nakajima is the same composition as taught by the claims and therefore it would be expected that the aqueous solution as taught by Nakajima has a contact angle with a surface of a substrate to which it is applied is from 15oC to 70oC as claimed in claim 9. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US5026821, abstract, teaches polyamides produced by the condensation of diamines with citric acid through the carboxyl groups attached to the carbon atoms in positions 1 and 3.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEFANIE J COHEN whose telephone number is (571)270-5836.  The examiner can normally be reached on 10am- 6pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung can be reached on (571) 270-5713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEFANIE J COHEN/Examiner, Art Unit 1732                                                                                                                                                                                                        3/23/2021